Order, entered on October 13, 1964, setting aside a jury verdict unless plaintiff stipulates to a reduction of the verdict to $1,500, unanimously modified on the law, the facts and in the exercise of discretion so as to increase the sum of $1,500 to $3,000, and, as so modified, affirmed, with $30 costs and disbursements to appellant. The sum of $7,500 awarded to plaintiff by the jury is clearly excessive and is not supported by the evidence in this record. Concur — Botein, P. J., Rabin, Valente, Stevens and Witmer, JJ.